DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-3, 5 and 14 are objected to because of the following informalities:
The recitation of “a first thermal flow path” (claim 2, line 2) is believed to be --the first thermal flow path--.
The recitation of “a heat sink” (claim 2, line 2; claim 5, line 3) is believed to be --the heat sink--.
The recitation of “the electrocaloric elements” (claim 2, lines 2 and 3; claim 14, line 2) is believed to be --the electrocaloric element--.
The recitation of “a second thermal flow path” (claim 2, line 3
The recitation of “a heat source” (claim 2, lines 3-4; claim 5, line 4) is believed to be --the heat source--.
Claim 3 is objected based upon its dependency from claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “an electrical connection between a power source and the electrodes further through the power connection” (claim 2, lines 4-5) is unclear. The recitation renders the claim indefinite because it is unclear if the electrical connection is the same as the power connection, or if they are different components. For examination purposes, the recitation has been considered as --the power connection between the power source and the electrodes further through the power connection--.
The recitation of “connecting the first thermal connection to a heat sink, connecting the second thermal connection to a heat sink, connecting the second thermal connection to a heat source” (claim 5, lines 3-4) is unclear. The recitation 
The recitation of “connecting the electrical connection to a power source” (claim 5, line 4) is unclear. The recitation renders the claim indefinite because it is unclear if the electrical connection is the same as the power connection, or if they are different components. For examination purposes, the recitation has been considered as --connecting the power connection to the power source--.
The recitation of “the electronic component is separate from electrocaloric elements” (claim 14) is unclear. The recitation renders the claim indefinite because first it is unclear if there are multiple elements within the module, and second, if by separate it means that the component is located in a different location outside the module. For examination purposes, the recitation will be examined as --the electronic component is separate from the electrocaloric element-- and the component will be examined as being located outside the electrocaloric film.
Claim 3 is rejected based upon its dependency from claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casasanta (US 2011/0146308).
Regarding claim 1, Casasanta discloses in the embodiment of Fig. 1, an electrocaloric module, comprising:
a housing (105);
an electrocaloric element in the housing, comprising an electrocaloric film (110), a first electrode (130) on a first surface of the electrocaloric film (110), and a second electrode (120) on a second surface of the electrocaloric film (110);
a first thermal connection (140) configured to connect to a first thermal flow path between the electrocaloric element and a heat sink (150) (refer to par. 16, lines 6-9);
a second thermal connection (160) configured to connect to a second thermal flow path between the electrocaloric element and a heat source (170) (refer to par. 17, lines 5-11); and
a power connection (refer to couplings 193 and 194) connected to the electrodes (130 and 120) configured to connect to a power source (180).

However, Casasanta discloses in the embodiment of Fig. 7, an electronic component (refer to sensors 710 and 720) embedded in the electrocaloric module, in order to indicate the heat sink and heat source temperatures (refer to par. 91, lines 4-7).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify the embodiment of Fig. 1, by providing an electronic component embedded in the electrocaloric module as taught in the embodiment of Fig. 7, in order to indicate the heat sink and heat source temperatures.

Regarding claim 2, Casasanta discloses a heat transfer system comprising the electrocaloric module of claim 1, the first thermal flow path (refer to par. 16, lines 6-9) between the electrocaloric element (110) and the heat sink (150) through the first thermal connection (140), the second thermal flow path (refer to par. 17, lines 5-11) between the electrocaloric element (110) and the heat source (170) through the second thermal connection (160), the power connection (193 and 194) between the power source (180) and the electrodes (130 and 120) further through the power connection, and a controller (300) configured to selectively apply voltage to activate the electrodes (120 and 130) in coordination with heat transfer along the first and second thermal flow paths to transfer heat from the heat source (170) to the heat sink (150).

Regarding claim 3, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Casasanta as modified discloses wherein the controller (300) is configured to direct power to or receive a signal from the electronic component (refer to par. 91, lines 1-7).

Regarding claim 4, Casasanta discloses in the embodiment of Fig. 1, a method of making an electrocaloric module, comprising:
fabricating an electrocaloric element comprising an electrocaloric film (110), a first electrode (130) on a first surface of the electrocaloric film (110), and a second electrode (120) on a second surface of the electrocaloric film (110);
disposing the electrocaloric element in a housing (105), and providing a first thermal connection (140) configured to connect to a first thermal flow path between the electrocaloric element (110) and a heat sink (150), a second thermal connection (160) configured to connect to a second thermal flow path between the electrocaloric element and a heat source (170), and a power connection (193 and 194) connected to the electrodes (120 and 130) configured to connect to a power source (180).
While Casasanta discloses in the embodiment of Fig. 1, the electrocaloric module, Casasanta fails to explicitly disclose embedding an electronic component embedded in the electrocaloric module.
However, Casasanta discloses in the embodiment of Fig. 7, an electronic component (refer to sensors 710 and 720) embedded in the electrocaloric module, in order to indicate the heat sink and heat source temperatures (refer to par. 91, lines 4-7).


Regarding claim 5, Casasanta discloses a method of making a heat transfer system, comprising making an electrocaloric module according to the method of claim 4, connecting the first thermal connection (140) to the heat sink (150), connecting the second thermal connection (160) to the heat source (170), connecting the power connection (193 and 194) to a power source (180), and connecting a controller (300) to the electrodes (120 and 130) and the thermal connections (by means of couplings 191 and 192), said controller (300) configured to selectively apply voltage to activate the electrodes (through couplings 193 and 194) in coordination with heat transfer along the first and second thermal flow paths (through couplings 191 and 192) to transfer heat from the heat source (170) to the heat sink (150).

Regarding claim 7, Casasanta discloses in the embodiment of Fig. 1, a method of transferring heat, comprising: 
selectively applying voltage (through voltage source 180) to activate electrodes (120 and 130) on first and second surfaces of an electrocaloric material (110) disposed in an electrocaloric module (105); and

While Casasanta discloses in the embodiment of Fig. 1, the electrocaloric module, Casasanta fails to explicitly disclose receiving a signal from an electronic component embedded in the electrocaloric module.
However, Casasanta discloses in the embodiment of Fig. 7, receiving a signal from an electronic component (refer to sensors 710 and 720) embedded in the electrocaloric module, in order to indicate the heat sink and heat source temperatures (refer to par. 91, lines 4-7).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify the embodiment of Fig. 1, by receiving a signal from an electronic component embedded in the electrocaloric module as taught in the embodiment of Fig. 7, in order to indicate the heat sink and heat source temperatures.

Regarding claim 8, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta as modified discloses the electronic component, but fails to explicitly disclose wherein said component is a passive electronic component.
However, it appears that the electrocaloric module of Casasanta would operate equally well with the electronic component being passive. Further, applicant has not disclosed that having a passive electronic component solves any stated problem or is 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the electrocaloric module of Casasanta by providing the electronic component being passive because it appears to be an arbitrary design consideration which fails to patentably distinguish over Casasanta.

Regarding claim 9, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta as modified discloses wherein the electronic component is a resistance temperature detector (in the instant case, temperature sensors 710 and 720 provide the functionality of a resistance temperature detector; a resistance temperature detector is a sensor used to measure temperature).

Regarding claim 10, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Casasanta as modified discloses the electronic component, but fails to explicitly disclose said components being a positive temperature coefficient of resistance element or a fusible link in the connection between the electrical power source and the electrodes.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the electrocaloric module of Casasanta by providing the electronic component being a positive temperature coefficient of resistance element or a fusible link in the connection between the electrical power source and the electrodes because it appears to be an arbitrary design consideration which fails to patentably distinguish over Casasanta.

Regarding claim 11, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Casasanta as modified discloses wherein the electronic component comprises a resistance temperature detector (in the instant case, temperature sensors 710 and 720 provide the functionality of a resistance 

Regarding claim 12, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Casasanta as modified discloses the electronic component, but fails to explicitly disclose said electronic component comprising interdigitated electrodes.
However, it appears that the electrocaloric module of Casasanta would operate equally well with the electronic component being interdigitated electrodes. Further, applicant has not disclosed that having interdigitated electrodes as the electronic component solves any stated problem or is for any particular purpose, indicating simply that many other types of electronic components can be embedded, including but not limited to resistors, diodes, Zener diodes, resistance temperature detectors (RTD), inductors, capacitors, a piezoelectric elements, current sensors, positive temperature coefficient of resistance elements (PTCR), fusible links, or interdigitated electrodes (refer to Applicant’s published specification, par. 36).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the electrocaloric module of Casasanta by providing said electronic component comprising interdigitated electrodes because it appears to be an arbitrary design consideration which fails to patentably distinguish over Casasanta.

Regarding claim 13, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta as modified discloses wherein the electronic component (sensors 710 and 720, Fig. 7) is affixed (in the instant case, the term “affixed” is being considered as secured) to the electrocaloric element.

Regarding claim 14, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta as modified discloses wherein the electronic component (sensors 710 and 720, Fig. 7) is separate from the electrocaloric element (said sensors are located within the heat sink and heat source).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casasanta (US 2011/0146308) in view of Annapragada (WO 2015-156794 A1, as provided by Applicant; see attached translation).
Regarding claim 6, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta as modified discloses the electrocaloric module, but fails to explicitly disclose a plurality of electrocaloric elements that individually comprise an electrocaloric film, a first electrode on a first surface of the electrocaloric film, and a second electrode on a second surface of the electrocaloric film.
However, Annapragada further teaches a heat pump element (refer to Fig. 3A), comprising a plurality of electrocaloric elements (308) that individually comprise an electrocaloric film (refer to the electrocaloric film as can be seen from Fig. 3A), a first electrode (324) on a first surface of the electrocaloric film, and a second electrode (324) 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Casasanta by providing a plurality of electrocaloric elements that individually comprise an electrocaloric film, a first electrode on a first surface of the electrocaloric film, and a second electrode on a second surface of the electrocaloric film in view of the teachings by Annapragada, in order to provide multiple heat transfer fluid channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANA M VAZQUEZ/Examiner, Art Unit 3763